Elliott, G J.
Cavanaugh, the appellant, was tried and convicted on an indictment for selling intoxicating liquor to a minor, and fined five dollars and costs.
The only errors assigned are, that the finding was contrary to law and to the evidence given on the trial.
A new trial was asked for the same reasons, which was overruled; but overruling the motion for a new trial is not assigned for error, and under repeated rulings of this court, the errors assigned do not properly present any question for the decision of this court. The judgment must, therefore, he affirmed.
Judgment affirmed, with costs.